        Case 1:20-cv-03025-GHW Document 67 Filed 03/26/21 Page 1 of 1



                                                                     USDC SONY
UNITED STATES DISTRICT COURT                                         DOCU~v1ENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
------------------------------------------------------------X         DOC #: _ _ _4-----.---
DELTA AIRLINES, INC.,
                                                                      DATE FILED: 3 IJ<P /J-031
                                   Plaintiff,
                 -against-                                           20   CIVIL 3025 (GHW)

                                                                          JUDGMENT
BOMBARDIER, INC.,

                                   Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Opinion & Order dated March 25, 2021, Delta and Airbus

Canada agreed to modify nearly all of the provisions of the "Agreement" to replace references to

Bombardier with references to Airbus Canada. Delta's contention that it did not intend all of the

natural consequences of that change do not register, because the terms of the agreements as

amended by the Amendment are clear and unambiguous. As a result, Defendant's motion to

dismiss is GRANTED; accordingly, this case is closed.

Dated: New York, New York

          March 26, 2021


                                                                     RUBY J. KRAJICK

                                                                          Clerk of Court
                                                               BY:

                                                                          ~
